PEARSON, Judge
(concurring in part and dissenting in part).
Although I concur in the holding of the court that the summary judgment should be reversed as to the City of North Miami Beach and its employee, Nelson, I would also reverse as to Southern Bell Telephone and Telegraph Company inasmuch as there appear to be no adequate refutations of the allegations of negligence and proximate cause found in paragraph six of the appellant’s amended complaint.1

. “6. That at the above time and place, an employee of SOUTHERN BELL TELEPHONE AND TELEGRAPH COMPANY, while working in the scope of his employment, parked one of SOUTHERN BELL TELEPHONE AND TELEGRAPH COMPANY’S trucks in the middle of Northeast 19th Avenue in a negligent manner so as to cause a hazard to vehicles driving in the vicinity. The position of the truck was such that it obstructed the vision of drivers traveling on Northeast 19th Avenue and that as a direct result of the position in which the truck was parked, there was created an unreasonable risk of harm to motorists such as the Plaintiff. As a direct and proximate result of the negligence of the SOUTHERN BELL TELEPHONE AND TELEGRAPH COMPANY employee in parking the truck in the position that he did, the Plaintiff was involved in an accident with a vehicle being driven south on Northeast 19th Avenue and the Plaintiff suffered injuries as more fully set forth below.”